Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that public policy and a proper respect for and confidence in judicial sales require that they should not be invalidated by the court upon motion unless cogent reasons éxist therefor. Where a judicial sale has been fairly and legally conducted and the property has been purchased by a third party in good faith, the sale should not be set aside and a new sale ordered merely because the price at which the property was sold was inadequate, especially if the rights of infants or incompetents are not affected. (Cortland Savings Bank v. Lighthall, 53 Misc. Rep. 426; Silver Creek Co-operative Savings & Loan Assn. v. Smith, 91 id. 438; Housman v. Wright, 50 App. Div. 606.) In this case the difference between the amount at which the property was struck off and the amount which another party offered to bid on a resale is not so great as to indicate fraud or unfairness. Hubbs, P. J., Sears, Crouch and Taylor, JJ., concur; Davis, J., dissents and votes for affirmance on the ground that the court in which the foreclosure action was being prosecuted was clothed with authority to control the manner in which the sale was made and that it was within the discretion of such court to order a resale under the circumstances disclosed by the record, in the exercise of equitable principles, and such discretion should not be overruled here. (Fisher v. Hersey, 78 N. Y. 387.)